Title: To Benjamin Franklin from George Whatley, [before 26 October]–15 November 1784
From: Whatley, George
To: Franklin, Benjamin


				
					London [before October 26—] 15 November 1784.
				
				My Troubling you, my Good old Friend, with a Recommendatory Letter, by & for my esteemed Dr Rowley, must have convinc’d you that I depended on the Continuance of Your Friendship. ’Tho, I owne, I felt doubts, considering Your many Months Silence about giving it to him.
				That is now all cleared, & done away, by yr Favor of yr Letter of the 21 of August last; receivd the 23 September by yr Grand Son.
				I allow yr Plea of much Business to be an Excuse for Inexactness; but Indolence of old Age not. King Alphonsus’s Saying seems to Sanctify this. I am riseing 75. I Shall ask of yr Grand

Son, when I can catch him, how much more you are. Sorry I am to learn from my Friend Rowley, that you have any thing of the Stone. The Gout is bad; but that, in my aprehension, worse. I only pray to live ’till I die, without Pain: for I am persuaded “Death, a necessary End, will come when it will come”.
				It is not impossible, but the oddity of the War wth. double Letters, may have made Persons, who only look on the Superficies of things, pronounce our Performance of the Principles of Trade to be that of a Queer Genius. You flatter my Vanity in thinking of having a Translation made of it. I have given to yr Grand Son one of them; & I Shall with Pleasure send some Copys to America.— But to whom send them? I gave half a Dozen or more to a Capn Falconer who was recommended to me by Mr Comptroller Jackson, as your Friend, going to Philadelpia. What his Capacity may have carry’d him to do wth. them, I know not; but it was upon the Principle of his being your Friend, that I gave them to him.
				You know my Idea of the Principle of our Government here; so it is needless to Say or to Sing. Folly is too prevalent.
				I Shou’d be glad to know what the Success may be of the new Institution at Paris of assisting Women, so as to suckle their own Children at home. I approve of it much: ’thoh I hold as an Axiom “That the Children of poor or dishonest Persons shou’d be taken Care of by the Public in time least instead of Serving they come to hurt the Public, either throh Distress or bad Education; if it can be done, without any Violence to the natural

Right of the Parent; as it is better to make Men good than to hang those that are bad.”
				You see the voluntary sending Children to the Foundling Hospital, takes away the thought of any Violence, to the natural Right. And to my mind, from whatever cause Parents may divest themselves of their afection for their offspring, so as to put them away; it is the Duty of the Public to interveen & take such offspring up; upon the certain Principle, that the Number of Subjects is the Riches of a State.—
				By good luck I find I have kept your original Notes on the Principles of Trade; those we agreed in; those I added to; & those I dissented to & were not published. Moreover some other Ideas you favor’d me with. This I told your Grand Son; & wish’d to confer wth him thereon: as well for his Emolument, & Improvement, as to convey to you what we differd in, & for yr Reconsideration. Whether I Shall have the Pleasure of my wish’d for Conference, seems as yet uncertain; but I have prepar’d Copys of those Notes, & Shall hope to collate them wth yr G. Son. If not so done you may depend I have faithfully copy’d them—
				I find suivant l’Etiquette that I have done wrong in not giving yr Grand Son a particular Invitation to a Dinner & then a General one. If I can See him I Shall owne my Error. Yet Shall hint to him; that thoh Ceremony may be of use, in many purposes, Yet it was not made for Such Mortals as me.—
				Death is a Concomitant of our Existence. Your Doctrine of our Riseing from it, or after it, refresh’d, in the Morning is what I do not comprehend.— I have long contemplated the Epitaph thought to be of the celebrated Mr Pope: which allow me to Send to you; together with my Paraphrase, if it may be So called:—
				
					“Under this Marble or under this Sill;
					or under this Turf, or e’en what they will:
					Whatever an Heir, or a Friend in his Stead,
					or any good Creature Shall lay o’er my Head:
					Lays one who ne’er car’d, & Still cares not a Pin,
					what they said, or may Say, of the Mortal within.
					
					But who living & dying, Serene, Still, & free,
					Trusts in God, that as well as he was he Shall be.”
				
				So sure as we exist so certain is our Dissolution. Whether the above Lines be written by the intelligent Mr Pope for himself & really are so, little does it signify. They Seem to convey a Certainty, so far as we possibly can conceive, either of our Preexistence, or of our after Existence.—
				When we have consider’d Things, & weigh’d them to the utmost Extent of our Facultys; we Shall not, I aprehend, be able to Say more, than that we can know nought of what we were before we existed: nor can we more certainly, or positively say, what Shall become of us on our Dissolution.
				It is therefore Submitted whether it be not greatly Satisfactory to contemplate & to trust in God that what we were we Shall be.
				It is presumd the utmost of all Religion must be the Trusting in God; consequently this Idea seems not to militate against pure Religion.
				As to the almost infinite Notions of Mankind, by which the Minds of Men are warp’d & bent; they will be found meer nothings; if from them we take, as Dean Swift says of what is call’d the Happiness of Mortal Men, their false Lights, Varnish & Tinsel.
				By way of Speculation I trouble you with a Copy of an Account I got from Paris of the Number of Foundling Children there receiv’d from 1741: the Year of our beginning here to the Year 1755. I think it was got preparatory to the opening of our

Hospital the 2 June 1756 for a general Reception to shew what was done abroad. I Shou’d be glad if you cou’d procure the Subsequent Years to 1783 inclusive. Whether it may be of any use I know not: nevertheless it wou’d please me to have it.—
				I keep tack to my purpose, of your buying all our Children, when we can maintain them no longer: and were I young enough, I wou’d engage to go, & deliver them my self in America.—
				I have spoke to Dollond about yr Invention of double Spectacles; & by all I can gather, they can only serve for particular Eyes, not in general. Dollond was to furnish me gratis wth. Spectacles 30 Years ago, in virtue of my disinterested Purchases of Telescopes &ca., for no Small Sums, for Conjurors abroad. He has now done it, as I find spectacles are of ease; ’thoh I can do without them tolerably; & part of this Letter was wrote so. They as I Said give ease, & that is what we ought to covet & Desire.—
				As Procrastination, in my Mind, merits Damnation as much as any Sin, I had set off by writing so far without seeing more than once yr G. Son. I call’d several times & lately left a Note. This brought one from him, exculpatory. On the 5 Instant I receivd a Message that he wou’d take pot luck wth. me that day, if agreable. I assur’d him it woud & I luckily got Dr. Rowley. We talk’d a good deal of you; & how much you had been pleased to honor the Doctor wth yr friendly Entertainment, & Conversation. He desired his very respectful Compliments & best Wishes for your Health. His Injunctions were for your abstaining from

Strong Forcers. Your G Son own’d, I think, you had taken some Lixivium, that afected yr Stomach greatly.—
				I long much to hear how the Philadelphia Bank goes on. If your People will be pleasd to let Justice be the Compass by which they Shall steer, they may do any thing. I think I can prove this to be for their true Interest, in every Shape. You know I lay down as a Maxim that Interest shou’d govern as well Public as private Affairs. It is all a Farce to pretend that it ought not.— I hold your Cincinnati Institution to be wrong: nor do I think those to blame who are against giving too great a Power to Congress, inconsistent with Liberty: for Men are not to be trusted wth. Power, but wth. a jealous Eye; & So guarded as that nought but the General Interest shall be the Rule of Action. If poor States, in Union wth. others, cannot, by reason of their Small Means, acquiesce in Measures judg’d to be for public Benefit so readily as the richer; these Shou’d assist, & help out those who are poor, either by Loan or Gift. I will supose all Readiness in both Rich, & Poor, to do their utmost: for if that be Wanting, there is a clear want of Justice, & consequently a Deviation from the true Interest of the whole.
				It requires a greater Extent of Information than I can possibly have; so that I can only loosely give you my Ideas. When Men can be persuaded, that their great God Interest, is what must be had in View, they will hardly beat about the Bush so much as they do; & pretend so many Falsitys to be their Rule of Action.
				I think l’abbé Raynal in some of his Writings, whether in regard to America or not, has said “Establish no legal Preference amongst the different Forms of Worship. Superstition is innocent, whenever it is neither persecuted, nor protected.”— How Such a Principle can be brought into Practice is dificult. I fear it cannot. I full well remember, what you told me long ago, of a Place in Philadelphia built for whosoever might chuse to

talk in Public. As some Persons of a particular Denomination had been refused holding forth; because they were of a certain Color. How this Doctrine may be relish’d in other Parts I know not: but if Mass has been Said in Boston, I will hope there has been some Relaxation, at least, in favor of the general Interest of the State.
				Since the above & the 12 Instant I have had the Pleasure of your G. Sons drinking Chocolate with me.— I have collated wth. him several Papers you favor’d me with, & you have Duplicates, as I have already mention’d for yr Reconsideration, shou’d you chuse to direct my Translation of the Principles of Trade. I have lost, or lent, wch. is just the Same, the Collection of your Works given me by the Marylander which I mention’d to you last Year; so I cou’d not collate them, to see what I may have added to your Remarks. This shou’d not hinder you from inserting any thing you may think proper.
				
				Your G. Son upon my insinuating to him you were so desireably situated as not to leave Paris tells me, you thought, you wou’d be more pleas’d, & happy in America; where you might prosecute yr. Philosophical Studys. All I can Say to this is what I have read Somewhere “Happy is he only who in Mind lives contented; & he most of all unhappy, whom nothing that he hath can content”. I am sure you cannot have more Health, Happiness, & Contentment, than I sincerely wish you: & Shall ever be happy in having oportunitys of shewing with what Respect & Regard I am Dear Sir Your very afectionate Friend & most devoted Servant
				
					
						George Whatley.
					
					His Excellency B. Franklin Esqr &ca &ca &ca.
				
			 
				Notation: Wathley 15 Nov. 1784—
			